DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel R. McClure on 05/27/2021.
Claims 1, 13, 17, and 24 of the application has been amended as follows: 
1. (Currently Amended) A processor, comprising: 
a memory controller for interfacing an external memory; 
a programmable functional unit (PFU) that is programmed by a PFU program to modify operation of said memory controller, wherein said PFU comprises a plurality of programmable logic elements and a plurality of programmable interconnectors and a programmable memory used to receive the PFU program to program selected ones of the plurality of programmable logic elements; and 
a local memory comprising: 
a random-access memory, wherein the processor is responsive to a write command that commands the processor to write said PFU program from said external memory into said random- access memory; and 
a read only memory that stores at least one predetermined PFU program for programming said PFU to operate according to a predetermined PFU definition, wherein 
wherein when the PFU does not have sufficient available space to load a next PFU program, at least one PFU program currently within the PFU is overwritten, wherein if any PFU program being overwritten is not stored within the read only memory or the random-access memory, and if the random-access memory has sufficient available storage, the PFU program is copied from the PFU into the random-access memory before it is overwritten in the PFU, 
wherein the plurality of programmable logic elements each comprises: 
a look-up table (LUT), programmed with corresponding LUT value bits in the programmable memory, receiving a plurality of input values from an instruction operand to select one of the corresponding LUT value bits to be provided at an output of the LUT; 
a latch, having an input coupled to the output of the LUT, and an output of the latch; 
a first multiplexer, having a select input controlled by a corresponding memory bit stored in the programmable memory, a first input coupled to the output of the LUT, a second input coupled to the output of the latch, and an output of the first multiplexer; 
a second multiplexer, having a select input controlled by a corresponding memory bit stored in the programmable memory, a first input coupled to a programmable bit stored in the programmable memory, a second input coupled to one of the plurality of programmable interconnectors, and an output of the second multiplexer; 
 of the adder; and 
a third multiplexer, having a select input controlled by a corresponding memory bit stored in the programmable memory, a first input coupled to the output of the first multiplexer, a second input coupled to the output of the adder, and an output of the third multiplexer coupled to one of the plurality of programmable interconnectors.

13. (Currently Amended) The processor of claim 1, 

17. (Currently Amended) A method of providing a programmable memory controller of a processor that interfaces the processor with an external memory, comprising: 
incorporating a programmable functional unit (PFU) comprising a plurality of programmable logic elements, , and a programmable memory used to receive a PFU program to program selected ones of the plurality of programmable logic elements; 
programming the PFU with [[a]]the PFU program to modify operation of the programmable memory controller; and 
storing the PFU program in a local memory of the processor; 
wherein the local memory comprises a random-access memory and a read only memory; 
wherein the processor is responsive to a write command that commands the processor to write said PFU program from said external memory into said random-access memory; 

wherein when the PFU does not have sufficient available space to load a next PFU program, at least one PFU program currently within the PFU is overwritten, wherein if any PFU program being overwritten is not stored within the read only memory or the random-access memory, and if the random-access memory has sufficient available storage, the PFU program is copied from the PFU into the random-access memory before it is overwritten in the PFU; 
wherein the plurality of programmable logic elements each comprises: 
a look-up table (LUT), programmed with corresponding LUT value bits in the programmable memory, receiving a plurality of input values from an instruction operand to select one of the corresponding LUT value bits to be provided at an output of the LUT; 
a latch, having an input coupled to the output of the LUT, and an output of the latch; 
a first multiplexer, having a select input controlled by a corresponding memory bit stored in the programmable memory, a first input coupled to the output of the LUT, a second input coupled to the output of the latch, and an output of the first multiplexer; 
a second multiplexer, having a select input controlled by a corresponding memory bit stored in the programmable memory, a first input coupled to a programmable bit stored in the programmable memory, a second input coupled to one of the plurality of programmable interconnectors, and an output of the second multiplexer; 
an adder, having a first input coupled to the output of the first multiplexer, a second input coupled to the output of the second multiplexer, and an output of the adder; and 
a third multiplexer, having a select input controlled by a corresponding memory bit stored in the programmable memory, a first input coupled to the output of the first multiplexer,  of the third multiplexer coupled to one of the plurality of programmable interconnectors.

24. (Currently Amended) The method of claim 20, further comprising: 

programming a PFU comprises scanning the at least one PFU program as a bitstream into the programmable memory of the PFU engine.

Reasons for Allowance
Claims 1, 5, 8-10, 13-17, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art, taken alone or in combination, was not found to teach, in combination with other limitations in the claim, a processor have a programmable functional unit and a local memory, where the programmable functional unit (PFU) includes a plurality of programmable logic elements and each element comprises a LUT, a latch, an adder, and three multiplexers connected in the specific manner as described in claim 1, and further, a local memory comprising a RAM and ROM, where a PFU program in the PFU is copied into the RAM under the specific conditions as further described in claim 1.
While Carmichael (US 6308311) teaches a PFU comprising a plurality of logic elements and a local memory comprising a RAM and a ROM, Carmichael does not teach logic elements each including a LUT, a latch, an adder, and three multiplexers connected in the specific manner as described in claim 1 and a PFU program in the PFU is copied into the RAM under the specific conditions as further described in claim 1. Further, while Matsumura and McGrew were found, in combination, to teach copying a PFU program in the PFU into RAM under the conditions described in claim 1, i.e. copying a PFU program from the PFU into RAM before the PFU program is overwritten when the PFU does not have sufficient space . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183